Exhibit 10.3
EXECUTION VERSION
Collateral Agreement
Dated as of
July 8, 2011
Made by
Exterran Holdings, Inc.,
EES Leasing LLC,
EXH GP LP LLC,
EXH MLP LP LLC,
and
Exterran Energy Solutions, L.P.,
in Favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I
Definitions

 
       
Section 1.01 Definitions
    1  
Section 1.02 Other Definitional Provisions
    3  
 
        ARTICLE II
Grant of Security Interest

 
       
Section 2.01 Grant of Security Interest
    3  
Section 2.02 No Subrogation
    4  
Section 2.03 Amendments, Etc. With Respect to the Obligations
    5  
Section 2.04 Waivers
    5  
Section 2.05 Pledge Absolute and Unconditional
    5  
Section 2.06 Reinstatement
    7  
 
        ARTICLE III
Representations and Warranties

 
       
Section 3.01 Title; No Other Liens
    7  
Section 3.02 Perfected First Priority Liens
    8  
Section 3.03 Grantor Information
    8  
Section 3.04 Instruments and Chattel Paper
    8  
Section 3.05 Truth of Information; Accounts
    8  
Section 3.06 Governmental Obligors
    8  
 
        ARTICLE IV
Covenants

 
       
Section 4.01 Maintenance of Perfected Security Interest; Further Documentation
    8  
Section 4.02 Changes in Locations, Name, Etc.
    9  
Section 4.03 Instruments and Tangible Chattel Paper
    9  
 
        ARTICLE V
Remedial Provisions

 
       
Section 5.01 UCC and Other Remedies
    9  
Section 5.02 Collections on Accounts, Etc.
    11  
Section 5.03 Proceeds
    11  
Section 5.04 Deficiency
    12  
Section 5.05 Non-Judicial Enforcement
    12  
 
        ARTICLE VI
The Administrative Agent

 
       
Section 6.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
    12  
Section 6.02 Duty of Administrative Agent
    13  
Section 6.03 Filing of Financing Statements
    14  
Section 6.04 Authority of Administrative Agent
    14  

i



--------------------------------------------------------------------------------



 



              Page   ARTICLE VII
Subordination of Obligations

 
       
Section 7.01 Subordination of All Grantor Claims
    14  
Section 7.02 Claims in Bankruptcy
    15  
Section 7.03 Payments Held in Trust
    15  
Section 7.04 Liens Subordinate
    15  
 
        ARTICLE VIII
Miscellaneous

 
       
Section 8.01 Waiver
    16  
Section 8.02 Notices
    16  
Section 8.03 Amendments in Writing
    16  
Section 8.04 Successors and Assigns
    16  
Section 8.05 Survival; Revival; Reinstatement
    16  
Section 8.06 Counterparts; Integration; Effectiveness; Conflicts
    17  
Section 8.07 Severability
    17  
Section 8.08 Governing Law; Submission to Jurisdiction
    17  
Section 8.09 Headings
    19  
Section 8.10 Acknowledgments
    19  
Section 8.11 Additional Grantors
    19  
Section 8.12 Releases
    20  
Section 8.13 Acceptance
    20  

ANNEXES:

I          Form of Additional Grantor Supplement

SCHEDULES:

1          Notice Addresses of Grantors
2          Filings and Other Actions Required to Perfect Security Interests
3          Location of Jurisdiction of Organization and Chief Executive Office

ii



--------------------------------------------------------------------------------



 



     This COLLATERAL AGREEMENT, dated as of July 8, 2011, is made by EXTERRAN
HOLDINGS, INC., a Delaware corporation (“EXH”), EES LEASING LLC, a Delaware
limited liability company (“EES Leasing”), EXH GP LP LLC, a Delaware limited
liability company (“EXH GP”), EXH MLP LP LLC, a Delaware limited liability
company (“EXH MLP”), and EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited
partnership (“EESLP” and collectively with EXH, EES Leasing, EXH GP and EXH MLP,
the “Grantors” and each individually, a “Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), for the
lenders and other financial institutions (the “Lenders”) from time to time party
to the Senior Secured Credit Agreement dated of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EXH, as Borrower (the “Borrower”), the Administrative Agent, the Lenders
and other Agents party thereto.
     WHEREAS, the Borrower has requested that the Lenders provide certain loans
to the Borrower and extensions of credit on behalf of the Borrower and its
Restricted Subsidiaries;
     WHEREAS, the Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of the Credit Agreement; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower and its Restricted
Subsidiaries under the Credit Agreement that the Grantors shall have executed
and delivered this Agreement to the Administrative Agent for the ratable benefit
of the Secured Parties (as defined below);
     NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and extensions of credit to
the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
          (a) As used in this Agreement, each term defined above shall have the
meaning indicated above. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC on the
date hereof are used herein as so defined: Accounts, Chattel Paper, Documents,
Equipment, General Intangibles, Instruments, Inventory, Payment Intangibles and
Tangible Chattel Paper.
          (b) The following terms have the following meanings:
     “Account Debtor” means any Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Agreement” means this Collateral Agreement, as the same may from time to
time be amended, supplemented, restated or otherwise modified from time to time.
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Collateral” has the meaning assigned to such term in Section 2.01.
     “Credit Agreement” has the meaning assigned to such term in the preamble
hereto.
     “EES Leasing” has the meaning assigned to such term in the preamble hereto.
     “EESLP” has the meaning assigned to such term in the preamble hereto.
     “EXH” has the meaning assigned to such term in the preamble hereto.
     “EXH GP” has the meaning assigned to such term in the preamble hereto.
     “EXH MLP” has the meaning assigned to such term in the preamble hereto.
     “Grantor” has the meaning assigned to such term in the preamble hereto.
     “Grantor Claims” has the meaning assigned to such term in Section 7.01.
     “Lenders” has the meaning assigned to such term in the preamble hereto.
     “Payment in Full” means (a) all the Obligations shall have been paid in
full in cash (other than (i) indemnity obligations that survive the termination
of this Agreement for which no notice of claim has been received by the
Guarantors and (ii) obligations in respect of Letters of Credit secured by cash
collateral or for which one or more Support Letters of Credit have been provided
as permitted in Section 2.07(a)(iii) of the Credit Agreement), (b) no Letter of
Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.07(a)(iii) of the Credit Agreement) and
(c) all of the Aggregate Commitments have expired or are terminated.
     “Proceeds” means all “proceeds” as such term is defined in
Section 9.102(65) of the UCC.
     “Secured Documents” means, collectively, the Credit Agreement, the other
Loan Documents, each Secured Hedging Agreement, each Secured Treasury Management
Agreement and any other documents made, delivered or given in connection with
any of the foregoing.
     “Secured Hedging Agreement” means any Hedging Agreement between any
Borrower or its Restricted Subsidiary and any Secured Hedging Provider.

2



--------------------------------------------------------------------------------



 



     “Secured Parties” means collectively, the Administrative Agent, each
Issuing Bank, each Lender, each Secured Hedging Provider and each Secured
Treasury Management Counterparty.
     “Secured Treasury Management Agreement” means any Treasury Management
Agreement between any Borrower or its Restricted Subsidiary and any Secured
Treasury Management Counterparty.
     “Securities Act” means the Securities Act of 1933, as amended.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Parties’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.
     Section 1.02 Other Definitional Provisions.
          (a) The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, refer to such Grantor’s
Collateral or the relevant part thereof.
ARTICLE II
GRANT OF SECURITY INTEREST
     Section 2.01 Grant of Security Interest. Each Grantor hereby pledges,
assigns and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following Property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Documents;

3



--------------------------------------------------------------------------------



 



          (d) all Equipment;
          (e) all General Intangibles;
          (f) all Instruments;
          (g) all Inventory;
          (h) all books and records pertaining to the Collateral; and
          (i) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.
Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts, trailers photocopiers or any property which may
be covered by a certificate of title, (iii) any assets of any CFC, (iv) any
lease, license, contract, property rights or agreement to which the Borrower or
any Subsidiary is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
(A) the abandonment, invalidation or unenforceability of any right, title or
interest of such Person therein or (B) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code); provided, however that such security interest shall,
unless otherwise not excluded from the Collateral under the Loan Documents,
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (A) or (B) above, (v) any Property subject to a Lien permitted by
Section 9.02(b), (d) or (e) of the Credit Agreement, (vi) any Property owned by
EXLP or its Subsidiaries, (vii) any Property of any ABS Subsidiary and
(viii) the GP Interests and IDRs.
     Section 2.02 No Subrogation. Notwithstanding any payment made by any
Grantor hereunder or any set-off or application of funds of any Grantor by any
Secured Party, no Grantor shall be entitled to be subrogated to any of the
rights of any Secured Party against the Borrower or any other Grantor or any
collateral security or pledge or guarantee or right of offset held by any
Secured Party for the payment of the Obligations, nor shall any Grantor seek or
be entitled to seek any indemnity, exoneration, participation, contribution or
reimbursement from the Borrower or any other Grantor in respect of payments made
by such Grantor hereunder, until Payment in Full. If any amount shall be paid to
any Grantor on account of such subrogation rights at any time prior to Payment
in Full, such amount shall be held by such Grantor in trust for the Secured
Parties, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in accordance
with Section 10.02(c) of the Credit Agreement.

4



--------------------------------------------------------------------------------



 



     Section 2.03 Amendments, Etc. With Respect to the Obligations. Each Grantor
shall remain obligated hereunder, and such Grantor’s obligations hereunder shall
not be released, discharged or otherwise affected, notwithstanding that, without
any reservation of rights against any Grantor and without notice to, demand upon
or further assent by any Grantor (which notice, demand and assent requirements
are hereby expressly waived by such Grantor), (a) any demand for payment of any
of the Obligations made by any Secured Party may be rescinded by such Secured
Party or otherwise and any of the Obligations continued; (b) the Obligations,
the liability of any other Person upon or for any part thereof or any collateral
security or pledge or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Secured
Party; (c) any Secured Document may be amended, modified, supplemented,
restated, replaced or terminated, in whole or in part, as the applicable Secured
Parties may deem advisable from time to time; (d) any collateral security,
pledge, guarantee or right of offset at any time held by any Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered,
restated, replaced or released; (e) any additional guarantors, makers or
endorsers of the Obligations may from time to time be obligated on the
Obligations or any additional security or collateral for the payment and
performance of the Obligations may from time to time secure the Obligations; and
(f) any other event shall occur which constitutes a defense or release of
sureties generally. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for the pledge and security grants contained in this Article II
or any Property subject thereto.
     Section 2.04 Waivers. Each Grantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by any Secured Party upon the pledge and security grants
contained in this Article II or acceptance of the pledge and security grants
contained in this Article II; the Obligations, and any part thereof, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the pledge and security grants
contained in this Article II and no notice of creation of the Obligations or any
extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Grantor; and all dealings between the Borrower and
any of the Grantors, on the one hand, and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the pledge and security grants contained in this Article II. Each
Grantor waives diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Borrower or any of the Grantors with
respect to the Obligations.
     Section 2.05 Pledge Absolute and Unconditional.
          (a) Except as provided in Section 8.12, each Grantor understands and
agrees that the pledge and security grant contained in this Article II is, and
shall be construed as, a continuing, complete, absolute and unconditional pledge
and security grant, and each Grantor hereby waives any defense of a surety or
guarantor or any other obligor on any obligations arising in connection with or
in respect of any of the following and hereby agrees that its Obligations
hereunder shall not be discharged or otherwise affected as a result of, any of
the following:

5



--------------------------------------------------------------------------------



 



               (i) the invalidity or unenforceability of any Secured Document,
any of the Obligations or any other collateral security therefor or pledge or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party;
               (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by the Borrower or any other Person against any Secured Party;
               (iii) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Borrower or any other Grantor or any other Person at any time liable for
the payment of all or part of the Obligations, including any discharge of, or
bar or stay against collecting, the Obligations (or any part thereof or interest
therein) in or as a result of such proceeding;
               (iv) any sale, lease, assignment, exchange, conveyance or
transfer of any or all of the assets of the Borrower or any other Grantor, or
any changes in the shareholders of the Borrower or any other Grantor;
               (v) any change in the corporate existence (including its
constitution, laws, rules, regulations or power), structure or ownership of the
Borrower or any other Grantor;
               (vi) the fact that any Collateral or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral for the Obligations;
               (vii) the absence of any attempt to collect the Obligations or
any part thereof from any Grantor;
               (viii) (A) any Secured Party’s election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrower, as debtor-in-possession, or extension of credit, under Section
364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of any Secured Party’s claim (or claims)
for repayment of the Obligations; (D) any use of cash collateral under
Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to the
provision of adequate protection in any bankruptcy proceeding; (F) the avoidance
of any Lien in favor of the Secured Parties or any of them for any reason; or
(G) failure by any Secured Party to file or enforce a claim against the Borrower
or the Borrower’s estate in any bankruptcy or insolvency case or proceeding; or
               (ix) any other circumstance or act whatsoever, including any
action or omission of the type described in Section 2.03 (with or without notice
to or knowledge of the Borrower or such Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of such Grantor under the pledge and security grants contained
in this Article II, in bankruptcy or in any other instance.

6



--------------------------------------------------------------------------------



 



          (b) When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Grantor, any Secured Party may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against the Borrower, any other
Grantor or any other Person liable on the Obligations or against any collateral
security or pledge or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by any Secured Party to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Grantor or any such other Person or to realize upon any such
collateral security or pledge or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Grantor or any such other
Person or any such collateral security, guarantee or pledge or right of offset,
shall not relieve any such Grantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any such Grantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
     Section 2.06 Reinstatement. The pledge and security grants contained in
this Article II shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its Property, or
otherwise, all as though such payments had not been made.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce (a) the Administrative Agent and the Lenders to enter into the
Credit Agreement, (b) the Lenders to make their respective extensions of credit
to the Borrower thereunder, (c) the Secured Hedging Providers to enter into
Hedging Agreements with the Borrower or any of its Restricted Subsidiaries and
(d) the Secured Treasury Management Counterparties to enter into Secured
Treasury Management Agreements with the Borrower or any of its Restricted
Subsidiaries, each Grantor hereby represents and warrants to the Administrative
Agent and each Secured Party that:
     Section 3.01 Title; No Other Liens. Except for Permitted Liens and the
security interest granted to the Administrative Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement, such Grantor is the record and
beneficial owner of its respective items of the Collateral free and clear of any
and all Liens and has the power to transfer each item of the Collateral in which
a Lien is granted by it hereunder, free and clear of any Lien. Except with
respect to Liens permitted by Section 9.02(b), (c), (d), (e), (g) or (h) of the
Credit Agreement, no financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or the
Security Instruments or as are filed to perfect Liens permitted by Section 9.02
of the Credit Agreement.

7



--------------------------------------------------------------------------------



 



     Section 3.02 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon the completion of the filings and the other
actions specified on Schedule 2 constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof, except, in each case, for Liens expressly permitted by the Credit
Agreement.
     Section 3.03 Grantor Information. On the date hereof, the correct legal
name of such Grantor, such Grantor’s jurisdiction of organization and
organizational number, and the location(s) of such Grantor’s chief executive
office or sole place of business are specified on Schedule 3.
     Section 3.04 Instruments and Chattel Paper. Such Grantor has delivered to
the Administrative Agent all Collateral constituting any Instrument or Chattel
Paper in excess of $5,000,000 that is required to be delivered under
Section 4.03. No Collateral constituting Chattel Paper or Instruments contains
any statement therein to the effect that such Collateral has been assigned to an
identified party other than the Administrative Agent, and the grant of a
security interest in such Collateral in favor of the Administrative Agent
hereunder does not violate the rights of any other Person as a secured party.
     Section 3.05 Truth of Information; Accounts. All information with respect
to the Collateral set forth in any schedule or certificate at any time
heretofore or hereafter furnished by such Grantor to the Administrative Agent is
and will be true and correct in all material respects as of the date furnished.
The place where each Grantor keeps its records concerning the Accounts, Chattel
Paper and Payment Intangibles is 16666 Northchase Drive, Houston, Texas 77060.
     Section 3.06 Governmental Obligors. None of the Account Debtors on a
material portion of such Grantor’s Accounts, Chattel Paper or Payment
Intangibles is a Governmental Authority.
ARTICLE IV
COVENANTS
     Each Grantor covenants and agrees with the Administrative Agent and the
Secured Parties that, from and after the date of this Agreement until Payment in
Full:
     Section 4.01 Maintenance of Perfected Security Interest; Further
Documentation. Except as set forth in the Credit Agreement, including, without
limitation, any merger, consolidation, liquidation, sale, assignment, transfer
or other disposition permitted by Section 9.02(g), 9.06, 9.08 or 9.11 of the
Credit Agreement, each Grantor agrees that:
          (a) it shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.02 and shall defend such security interest against the claims and
demands of all Persons whomsoever;

8



--------------------------------------------------------------------------------



 



          (b) it will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail; and
          (c) at any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, it will promptly
and duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably deem necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the delivery of certificated securities and the
filing of any financing or continuation statements under the UCC (or other
similar domestic laws) in effect in any jurisdiction with respect to the
security interests created hereby.
     Section 4.02 Changes in Locations, Name, Etc. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized. Without limitation of Section 8.03 of the
Credit Agreement or any other covenant herein, such Grantor will not cause or
permit any change in its (a) corporate name, (b) its identity or corporate
structure, (c) its jurisdiction of organization or its organizational
identification number in such jurisdiction of organization or (d) its federal
taxpayer identification number, unless, in each case, such Grantor shall have
first (i) notified the Administrative Agent of such change prior to the
effective date of such change, and (ii) taken all action reasonably requested by
the Administrative Agent for the purpose of maintaining the perfection and
priority of the Administrative Agent’s security interests under this Agreement.
In any notice furnished pursuant to this Section 4.02, such Grantor will
expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Administrative Agent’s security interest in the Collateral.
     Section 4.03 Instruments and Tangible Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper having a value in excess of
$5,000,000, such Instrument or Tangible Chattel Paper shall be immediately
delivered to the Administrative Agent, duly endorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.
ARTICLE V
REMEDIAL PROVISIONS
     Section 5.01 UCC and Other Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity. Without limiting the generality of the foregoing, the
Administrative Agent,

9



--------------------------------------------------------------------------------



 



without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such commercially
reasonable terms and conditions as it may deem advisable and at such
commercially reasonable prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. If applicable to
any particular item of Collateral, each Grantor further agrees, at the
Administrative Agent’s request following an acceleration of the Obligations
under Section 10.02(a) of the Credit Agreement, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere,
unless prohibited by agreements with unaffiliated third parties. Any such sale
or transfer by the Administrative Agent either to itself or to any other Person
shall, to the fullest extent permitted under applicable law, be absolutely free
from any claim of right by Grantor, including any equity or right of redemption,
stay or appraisal which Grantor has or may have under any rule of law,
regulation or statute now existing or hereafter adopted (and such Grantor hereby
waives any rights it may have in respect thereof). Upon any such sale or
transfer, the Administrative Agent shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 5.01, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9.615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.
          (b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.

10



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.
     Section 5.02 Collections on Accounts, Etc. The Administrative Agent hereby
authorizes each Grantor to collect upon the Collateral that is represented by
Accounts, Instruments, Chattel Paper and Payment Intangibles subject to the
Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. Upon the request of the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify the Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may in its own name or in the name of others communicate
with the Account Debtors to verify with them to its satisfaction the existence,
amount and terms of any such Accounts, Chattel Paper or Payment Intangibles.
Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of its Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account (or any agreement giving rise thereto) to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     Section 5.03 Proceeds. If required by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Collateral composed of Accounts, Instruments, Chattel Paper and
Payment Intangibles, when collected or received by each Grantor, and any other
cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a special
collateral account maintained by the Administrative Agent, subject to withdrawal
by the Administrative Agent for the ratable benefit of the Secured Parties only,
as hereinafter provided, and, until so turned over, shall be held by such
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties, segregated from other funds of such Grantor. Each deposit of
any such Proceeds shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit. All
Proceeds (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments) while held by the Administrative Agent (or
by any Grantor in trust for the Administrative Agent for the ratable benefit of
the Secured Parties) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At such intervals as may be agreed upon

11



--------------------------------------------------------------------------------



 



by each Grantor and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent shall apply all or any part of the funds on
deposit in said special collateral account on account of the Obligations in such
order as the Administrative Agent may elect, and any part of such funds which
the Administrative Agent elects not so to apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Administrative Agent to each Grantor or to whomsoever may be lawfully
entitled to receive the same.
     Section 5.04 Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Secured Party to collect
such deficiency.
     Section 5.05 Non-Judicial Enforcement. The Administrative Agent may enforce
its rights hereunder without prior judicial process or judicial hearing, and to
the extent permitted by law, each Grantor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process.
ARTICLE VI
THE ADMINISTRATIVE AGENT
     Section 6.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
          (a) Anything in this Section 6.01(a) to the contrary notwithstanding,
the Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 6.01(a) unless an Event of
Default shall have occurred and be continuing. Each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
               (i) unless being disputed under Section 8.03(a) of the Credit
Agreement, pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement or any other Loan Document and pay all or any part of
the premiums therefor and the costs thereof;
               (ii) execute, in connection with any sale provided for in
Section 5.01, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and
               (iii) (A) direct any party liable for any payment under any of
the Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct; (B) ask or demand for,

12



--------------------------------------------------------------------------------



 



collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due with respect to any Collateral
and commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (D) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.
          (c) The reasonable expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 6.01, together
with interest thereon at a rate per annum equal to the Post-Default Rate, but in
no event to exceed the Highest Lawful Rate, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.
          (d) All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.
     Section 6.02 Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. To the fullest
extent permitted under applicable law, neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose

13



--------------------------------------------------------------------------------



 



any duty upon the Administrative Agent or any Secured Party to exercise any such
powers. The Administrative Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, willful misconduct or bad
faith. To the fullest extent permitted by applicable law, the Administrative
Agent shall be under no duty whatsoever to make or give any presentment, notice
of dishonor, protest, demand for performance, notice of non-performance, notice
of intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral or the Obligations, or to take any steps
necessary to preserve any rights against any Grantor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters. Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Administrative Agent
or any Secured Party to proceed against any Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the Administrative Agent or any
Secured Party now has or may hereafter have against each Grantor, any Grantor or
other Person.
     Section 6.03 Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
     Section 6.04 Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent and the Grantors, the Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
ARTICLE VII
SUBORDINATION OF OBLIGATIONS
     Section 7.01 Subordination of All Grantor Claims. As used herein, the term
“Grantor Claims” shall mean all debts and obligations of the Borrower or any
other Grantor to any other Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or

14



--------------------------------------------------------------------------------



 



Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired. Except for payments permitted by the Credit Agreement,
after and during the continuation of an Event of Default and after notice from
the Administrative Agent, no Grantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Grantor
Claims.
     Section 7.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Grantor Claims. Each Grantor hereby assigns such dividends and
payments to the Administrative Agent for the benefit of the Secured Parties for
application against the Obligations as provided under the Credit Agreement.
Should any Secured Party receive, for application upon the Obligations, any such
dividend or payment which is otherwise payable to any Grantor, and which, as
between such Grantors, shall constitute a credit upon the Grantor Claims, then
upon Payment in Full, the intended recipient shall become subrogated to the
rights of such Secured Party to the extent that such dividend or payment has
contributed toward the liquidation of the Obligations, and such subrogation
shall be with respect to that proportion of the Obligations which would have
been unpaid if such Secured Party had not received such dividend or payment.
     Section 7.03 Payments Held in Trust. In the event that notwithstanding
Section 7.01 and Section 7.02, any Grantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Secured Parties an
amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.
     Section 7.04 Liens Subordinate. Each Grantor agrees that, until Payment in
Full, any Liens securing payment of the Grantor Claims shall be and remain
inferior and subordinate to any Liens securing payment of the Obligations,
regardless of whether such encumbrances in favor of such Grantor, the
Administrative Agent or any Secured Party presently exist or are hereafter
created or attach. Without the prior written consent of the Administrative
Agent, no Grantor, during the period in which any of the Obligations is
outstanding or the Aggregate Commitments are in effect, shall (a) exercise or
enforce any creditor’s right it may have against any debtor in respect of the
Grantor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

15



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Waiver. No failure on the part of the Administrative Agent or
any Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 8.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Grantor shall be addressed to such Grantor at its notice address set
forth on Schedule 1.
     Section 8.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
     Section 8.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Grantors and their successors and permitted assigns and
shall inure to the benefit of the Administrative Agent and the Secured Parties
and their respective successors and permitted assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders unless otherwise permitted by the terms of the Credit Agreement or this
Agreement, and any such purported assignment, transfer or delegation shall be
null and void.
     Section 8.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents, the Issuing Banks, the Lenders and the
other Secured Parties and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the other Agents, the Issuing
Banks, any Lender or any other Secured Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until Payment in Full has occurred.
          (b) To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any

16



--------------------------------------------------------------------------------



 



bankruptcy law, common law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the Secured
Parties’ Liens, security interests, rights, powers and remedies under this
Agreement and each other Loan Document shall continue in full force and effect.
In such event, each Loan Document shall be automatically reinstated and the
Grantors shall take such action as may be reasonably requested by the
Administrative Agent and the Secured Parties to effect such reinstatement.
     Section 8.06 Counterparts; Integration; Effectiveness; Conflicts.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.
          (b) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          (c) This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Secured Parties and
their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
          (d) In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.
     Section 8.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 8.08 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.

17



--------------------------------------------------------------------------------



 



          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS
SITTING IN HARRIS COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE ANY PARTY
HERETO FROM OBTAINING JURISDICTION OVER ANOTHER PARTY HERETO IN ANY COURT
OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY GRANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO OR TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR, IN
EACH CASE, AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.
          (e) EACH PARTY HERETO HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS;
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 8.08.

18



--------------------------------------------------------------------------------



 



     Section 8.09 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 8.10 Acknowledgments. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor;
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties; and
          (d) each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the other Loan Documents and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the other
Loan Documents; that it has in fact read this Agreement and the other Loan
Documents and is fully informed and has full notice and knowledge of the terms,
conditions and effects thereof; that it has been represented by independent
legal counsel of its choice throughout the negotiations preceding its execution
of this Agreement and the other Loan Documents; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents; and
that it recognizes that certain of the terms of this Agreement and the other
Loan Documents result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 8.11 Additional Grantors. Upon the execution and delivery by any
Person of an Additional Grantor Supplement in substantially the form of Annex I
hereto: (i) such Person shall become and be a Grantor hereunder, and each
reference in this Agreement to a “Grantor” shall also mean and be a reference to
such Person, and each reference in any other Loan Document to a “Grantor” shall
also mean and be a reference to such Person; and (ii) each reference herein to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to
this Agreement, and each reference in any other Loan Document to the “Collateral
Agreement,” “thereunder,” “thereof” or words of like import referring to this
Agreement, shall mean and be a reference to this Agreement as supplemented by
such Additional Grantor Supplement.

19



--------------------------------------------------------------------------------



 



     Section 8.12 Releases.
          (a) Full Release. The grant of a security interest in the Collateral
hereunder and all of the rights, powers and remedies in connection herewith
shall remain in full force and effect until the Administrative Agent has
(i) delivered all Collateral in its possession to the Grantors and (ii) executed
a written release or termination statement and reassigned to the Grantors,
without recourse or warranty, any remaining Collateral and all rights conveyed
hereby. Upon satisfaction of the conditions set forth in Section 8.07(c) of the
Credit Agreement or upon Payment in Full, the Administrative Agent, at the
written request and expense of the Borrower, will promptly release, reassign and
transfer the Collateral to the Grantors and declare this Agreement to be of no
further force or effect.
          (b) Partial Release. Notwithstanding anything contained herein to the
contrary, the Grantors are authorized to release any Collateral that is sold,
leased, assigned, exchanged, conveyed, transferred or otherwise disposed of in
compliance with Sections 9.02(g), 9.06, 9.08 and 9.11 of the Credit Agreement,
at which point the liens and security interests shall terminate with respect to
such Collateral and this Agreement shall have no further force or effect with
respect to such released Collateral; provided that so long as the lien in favor
of the Administrative Agent continues in the proceeds of such sale, lease,
assignment, exchange, conveyance, transfer or other disposal of such Collateral,
or to the extent such Collateral is sold, leased, assigned, exchanged, conveyed,
transferred or otherwise disposed of to the Borrower or any Guarantor, such lien
continues in such Collateral.
          (c) Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 8.12(a).
          (d) Release of Grantors. At the request and sole expense of the
Borrower, a Grantor shall be released from its obligations hereunder pursuant to
Section 8.07(c)(iii) of the Credit Agreement. Upon such release, the
Administrative Agent shall execute and deliver to the Borrower all documents and
instruments reasonably requested by the Borrower to further evidence such
release.
     Section 8.13 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Secured Parties being conclusively presumed by their request for this
Agreement and delivery of the same to the Administrative Agent.
[Signatures Begin Next Page]

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

          GRANTORS:   EXTERRAN HOLDINGS, INC.
      By:   /s/ J. Michael Anderson         J. Michael Anderson        Senior
Vice President and Chief Financial Officer        EES LEASING LLC.
      By:   /s/ J. Michael Anderson         J. Michael Anderson        Senior
Vice President and Chief Financial Officer        EXH GP LP LLC
      By:   /s/ Pamela Jasinski         Pamela Jasinski        Manager       
EXH MLP LP LLC
      By:   /s/ Pamela Jasinski         Pamela Jasinski        Manager         
      EXTERRAN ENERGY SOLUTIONS, L.P.
      By:   /s/ J. Michael Anderson         J. Michael Anderson        Senior
Vice President and Chief Financial Officer     

Signature Page
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as
of the date hereof by:

              ADMINISTRATIVE   WELLS FARGO BANK, NATIONAL ASSOCIATION    
AGENT:
           
 
           
 
  By:
Name:   /s/ Donald W. Herrick, Jr.
 
Donald W. Herrick, Jr.    
 
  Title:   Director    

Signature Page
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Annex I
FORM OF ADDITIONAL GRANTOR SUPPLEMENT
     SUPPLEMENT, dated as of [     ], 201[     ], made by [     ], a [     ]
(the “Additional Grantor”), in favor of Wells Fargo Bank, National Association
as administrative agent (in such capacity, the “Administrative Agent”) for the
financial institutions (the “Lenders”) parties to the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meanings
ascribed to them in such Credit Agreement or the Collateral Agreement referred
to below.
W I T N E S S E T H:
     WHEREAS, EXTERRAN HOLDINGS, INC., a Delaware corporation (the “Borrower”),
the Administrative Agent and the Lenders have entered into that certain Senior
Secured Credit Agreement, dated as of July 8, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrower and certain
of its Affiliates have entered into a Collateral Agreement, dated as of July 8,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) in favor of the Administrative Agent for the
benefit of the Secured Parties;
     WHEREAS, the Credit Agreement requires the Additional Grantor to execute
and deliver this Supplement to the Administrative Agent, and the Additional
Grantor has agreed to execute and deliver this Supplement to the Administrative
Agent;
     NOW, THEREFORE, IT IS AGREED:
     SECTION 1. Grant of Security Interest. The Additional Grantor hereby
pledges, assigns and transfers to the Administrative Agent, and hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in all of the following Property now owned or at any time
hereafter acquired by the Additional Grantor or in which the Additional Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Documents;
          (d) all Equipment;
          (e) all General Intangibles;

Annex I-1



--------------------------------------------------------------------------------



 



          (f) all Instruments;
          (g) all Inventory;
          (h) all books and records pertaining to the Collateral; and
          (i) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.
Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts, trailers photocopiers or any property which may
be covered by a certificate of title, (iii) any assets of any CFC, (iv) any
lease, license, contract, property rights or agreement to which the Borrower or
any Subsidiary is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
(A) the abandonment, invalidation or unenforceability of any right, title or
interest of such Person therein or (B) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code); provided, however that such security interest shall,
unless otherwise not excluded from the Collateral under the Loan Documents,
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (A) or (B) above, (v) any Property subject to a Lien permitted by
Section 9.02(b), (d) or (e) of the Credit Agreement, (vi) any Property owned by
EXLP or its Subsidiaries, (vii) any Property of any ABS Subsidiary and
(viii) the GP Interests and IDRs..
     The Additional Grantor hereby acknowledges that the Obligations is owed to
the various Secured Parties and that each Secured Party is entitled to the
benefits of the Collateral given under this Supplement and the Collateral
Agreement, provided, however, that only the Administrative Agent shall be
entitled to exercise any remedies relating to the Collateral given under this
Supplement and the Collateral Agreement.
     SECTION 2. Obligations Under the Collateral Agreement. The Additional
Grantor hereby agrees, as provided in Section 8.12 of the Collateral Agreement,
as of the date first above written, to be bound as a Grantor by all of the terms
and conditions of the Collateral Agreement to the same extent as each of the
other Grantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Collateral Agreement to a “Grantor”
shall also mean and be a reference to the undersigned, and each reference in any
other Loan Document to a “Grantor” or an “Obligor” shall also mean and be a
reference to the undersigned. The information set forth in Annex A hereto is
hereby added to the information set forth in Schedules ___________1 to the
Collateral Agreement.
 

1   Refer to each Schedule which needs to be supplemented.

Annex I-2



--------------------------------------------------------------------------------



 



     SECTION 3. Representations, Warranties and Covenants. The Additional
Grantor hereby (a) makes each representation and warranty set forth in
Article III of the Collateral Agreement (assuming that all references in such
Article III to a specific date refer to the date hereof) and (b) undertakes each
covenant and obligation set forth in Article IV of the Collateral Agreement, in
each case to the same extent as each other Grantor.
     SECTION 4. Governing Law. This Supplement shall be governed by, and
construed in accordance with, the laws of the State of Texas.

Annex I-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

                  [ADDITIONAL GRANTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Annex I-4



--------------------------------------------------------------------------------



 



Annex A
to Additional Grantor Supplement
[Information to Supplement Schedules to Collateral Agreement]

Annex A-1



--------------------------------------------------------------------------------



 



Schedule 1
Notice Addresses of Grantors
Exterran Holdings, Inc.
16666 Northchase Drive
Houston, TX 77060
EES Leasing LLC
16666 Northchase Drive
Houston, TX 77060
EXH GP LP LLC
16666 Northchase Drive
Houston, TX 77060
EXH MLP LP LLC
16666 Northchase Drive
Houston, TX 77060
Exterran Energy Solutions, L.P.
16666 Northchase Drive
Houston, TX 77060

Schedule 1-1



--------------------------------------------------------------------------------



 



Schedule 2
Filings and Other Actions Required to Perfect Security Interests

1.   Filing of UCC-1 Financing Statements, naming each Grantor as debtor and the
Administrative Agent as secured party, and describing the Collateral, with the
Secretary of State of the State of Delaware.

Schedule 2-1



--------------------------------------------------------------------------------



 



Schedule 3
Location of Jurisdiction of Organization and Chief Executive Office

     
Legal name of EXH:
  Exterran Holdings, Inc.
Address:
  16666 Northchase Drive
 
  Houston, TX 77060 
Jurisdiction of organization:
  Delaware
Organizational number:
  4295474 
Location of chief executive office or sole place of business:
  see address above
 
   
Legal name of EES:
  EES Leasing LLC.
Address:
  16666 Northchase Drive
 
  Houston, TX 77060 
Jurisdiction of organization:
  Delaware
Organizational number:
  4404686 
Location of chief executive office or sole place of business:
  see address above
 
   
Legal name of EXH GP:
  EXH GP LP LLC
Address:
  16666 Northchase Drive
 
  Houston, TX 77060 
Jurisdiction of organization:
  Delaware
Organizational number:
  4229732 
Location of chief executive office or sole place of business:
  see address above
 
   
Legal name of EXH MLP:
  EXH MLP LP LLC
Address:
  16666 Northchase Drive
 
  Houston, TX 77060 
Jurisdiction of organization:
  Delaware
Organizational number:
  422737 
Location of chief executive officer or sole place of business:
  see address above
 
   
Legal name of EESLP:
  Exterran Energy Solutions, L.P.
Address:
  16666 Northchase Drive
 
  Houston, TX 77060 
Jurisdiction of organization:
  Delaware
Organizational number:
  3326660 
Location of chief executive officer or sole place of business:
  see address above

Schedule 3-1